The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 1, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: March 1, 2021




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

    In re:                                                )             Chapter 7
                                                          )
    JOSHUA M. FONTANEZ,                                   )             Case No. 20-13764
        Debtor.                                           )
                                                          )              Judge Arthur I. Harris
                                                          )
                                                          )
    TRACY K. STRATFORD,                                   )             Adversary Proceeding
        Plaintiff.                                        )             No. 20-1115
                                                          )
    v.                                                    )
                                                          )
    JOSHUA M. FONTANEZ,                                   )
        Defendant.                                        )


                                   MEMORANDUM OF OPINION 1

             On November 18, 2020, the plaintiff-creditor Tracy K. Stratford initiated

this adversary proceeding seeking a determination that a portion of a default



1
    This Opinion is not intended for official publication.



20-01115-aih         Doc 12       FILED 03/01/21           ENTERED 03/01/21 14:43:50                  Page 1 of 16
judgment entered against the defendant-debtor Joshua M. Fontanez is

nondischargeable under 11 U.S.C. § 523(a)(2)(A). This proceeding is currently

before the Court on the creditor’s motion for judgment on the pleadings. The

creditor contends that she is entitled to a determination of nondischargeability

based on the issue-preclusive effect of a default judgment entered against the

debtor in state court. For the reasons that follow, the creditor’s motion for

judgment on the pleadings is denied.

                                  JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(I). The Court has

jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a) and Local

General Order 2012-7 of the United States District Court for the Northern District

of Ohio.

               FACTUAL AND PROCEDURAL BACKGROUND

      On May 15, 2019, the creditor filed a complaint against the debtor and

Fontanez Landscaping LLC in the Cuyahoga County Court of Common Pleas. See

Motion for Judgment of the Pleadings Exhibit A (Docket No. 7). In the state court

complaint, the creditor alleged breach of contract; negligence; violations of various

Ohio state statutes; conversion; and fraud. See id. After the debtor and

codefendant failed to respond to the complaint, the creditor filed a motion for

                                          2




20-01115-aih   Doc 12   FILED 03/01/21    ENTERED 03/01/21 14:43:50        Page 2 of 16
default judgment against both defendants on July 30, 2019. See Motion for

Judgment on the Pleadings (Docket No. 7). On September 12, 2019, the Cuyahoga

Court of Common Pleas entered default judgment against both defendants, jointly

and severally, in the amount of $110,302.72. See Motion for Judgment on the

Pleadings Exhibit C (Docket No. 7). The one-page default judgment was

presumably prepared by the creditor’s attorney. See Motion for Judgment on the

Pleadings Exhibit B (Docket No. 7) (state court docket entry dated August 9, 2019,

indicating that the creditor must provide, among other things, a judgment entry and

an affidavit proving damages). The default judgment included the following:

      The Court specifically finds that $40,600.00 of this Judgment is for moneys
      obtained through fraud, misrepresentation and false pretenses. The Court
      further specifically finds that $18,310.29 of this Judgment represents
      damage to Plaintiff’s or others’ property caused by the negligence of
      Defendants or their subcontractors.

See Motion for Judgment on the Pleadings Exhibit C (Docket No. 7).

      On August 14, 2020, the debtor filed a voluntary Chapter 7 bankruptcy

petition. (Case No. 20-13764, Docket No. 1). On November 18, 2020, the creditor

initiated this adversary proceeding, seeking to except from discharge the portion of

the state court default judgment attributable to fraud under 11 U.S.C.

§ 523(a)(2)(A). (Adv. No. 20-1115, Docket No. 1). On December 21, 2020, the

debtor filed an answer to the complaint. (Adv. No. 20-1115, Docket No. 5). On

                                         3




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50       Page 3 of 16
January 11, 2021, the creditor filed a motion for judgment on the pleadings. The

creditor contends that because the state court found that “$40,600.00 of [the default

judgment] is for moneys obtained through fraud, misrepresentation and false

pretenses,” the issue-preclusive effect of such default judgment renders the fraud

portion of the default judgment nondischargeable under 11 U.S.C. § 523(a)(2)(A).

(Adv. No. 20-1115, Docket No. 7). On January 28, 2021, the debtor filed a

response to the creditor’s motion for judgment on the pleadings asserting that the

Cuyahoga Court of Common Pleas did not make sufficiently detailed findings of

fact and conclusions of law necessary to support an application of the doctrine of

issue preclusion. (Adv. No. 20-1115, Docket No. 10). On February 4, 2021, the

creditor filed a reply in support of her motion for judgment on the pleadings

reiterating that the state court default judgment is issue preclusive and establishes

the elements for nondischargeability under § 523(a)(2)(A). (Adv. No. 20-1115,

Docket No. 11).

                JUDGMENT ON THE PLEADINGS STANDARD

      Federal Rule of Civil Procedure 12(c) states, “After the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on

the pleadings.” Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings is

reviewed under the same standard used to review a Rule 12(b)(6) motion to

                                          4




20-01115-aih   Doc 12   FILED 03/01/21     ENTERED 03/01/21 14:43:50      Page 4 of 16
dismiss. Hayward v. Cleveland Clinic Found., 759 F.3d 601, 608 (6th Cir. 2014)

(citing Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511–12 (6th Cir. 2001)). A

court should grant judgment on the pleadings when no material issue of fact exists

and the party making the motion is entitled to judgment as a matter of law.

Hindel v. Husted, 875 F.3d 344, 346 (6th Cir. 2017) (citing JPMorgan Chase

Bank, N.A. v. Winget, 510 F.3d 577, 581–82 (6th Cir. 2007)). “For purposes of a

motion for judgment on the pleadings, all well-pleaded material allegations of the

pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.”

F.D.I.C. v. AmFin Fin. Corp., 757 F.3d 530, 533 (6th Cir. 2014) (quoting

JPMorgan Chase Bank, 510 F.3d at 581).

      In addressing the creditor’s motion for judgment on the pleadings, the Court

does not intend to consider matters outside the pleadings or treat the motion as one

for summary judgment. See Fed. R. Civ. P. 12(d) (made applicable in bankruptcy

proceedings under Fed. R. Bankr. P. 7012); Fair Fin. Co. v. Textron Fin. Corp. (In

re Fair Fin. Co.), 834 F.3d 651, 656 n.1 (6th Cir. 2016) (documents referred to in

pleadings may be considered without converting a motion to dismiss into one for

summary judgment).




                                         5




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50      Page 5 of 16
                                    DISCUSSION

      Section 523(a)(2)(A) of the Bankruptcy Code provides, in pertinent part:

      (a) A discharge under section 727 . . . of this title does not discharge from an
      individual any debt—
            ....

               (2) for money, property, services, or an extension, renewal, or
               refinancing of credit, to the extent obtained by—

                     (A) false pretenses, a false representation, or actual fraud, other
                     than a statement respecting the debtor’s or an insider’s financial
                     condition[.]

11 U.S.C. § 523(a)(2)(A). The creditor argues that a state court default judgment

in her favor is entitled to issue-preclusive effect in this adversary proceeding, and

as a result, the Court must find as a matter of law that the portion of the default

judgment attributable to fraud is nondischargeable under § 523(a)(2)(A).

      Issue preclusion, which is often referred to as collateral estoppel, prevents

relitigation in a subsequent suit of facts and issues that have already been fully

litigated. See Corzin v. Fordu (In re Fordu), 201 F.3d 693, 704 (6th Cir. 1999).

The Supreme Court has established that issue preclusion applies in bankruptcy

proceedings and may be asserted in nondichargeability proceedings. See, e.g.,

Grogan v. Garner, 498 U.S. 279, 284 n.11 (1991) (“We now clarify that collateral

estoppel principles do indeed apply in discharge exception proceedings pursuant to

§ 523(a).”); Stone v. Kirk, 8 F.3d 1079, 1090 (6th Cir. 1993) (“That ‘Congress
                                           6




20-01115-aih    Doc 12    FILED 03/01/21    ENTERED 03/01/21 14:43:50      Page 6 of 16
intended the bankruptcy court to determine the final result—dischargeability or

not—does not require the bankruptcy court to redetermine all the underlying

facts.’ ”.).

       Under the full faith and credit principles of 28 U.S.C. § 1738, state law, not

federal common law, governs the preclusive effect of a state court judgment. See

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005);

Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380–81 (1985). A

bankruptcy court must give the same issue-preclusive effect to a state court

judgment as the judgment would receive under that state’s law. Maresse, 470 U.S.

at 381. Accordingly, this Court will apply Ohio issue preclusion law to the Ohio

court’s default judgment against the debtor. In re Fordu, 201 F.3d at 703.

       Under Ohio law, the doctrine of issue preclusion

       applies when a fact or issue ‘(1) was actually and directly litigated in the
       prior action, (2) was passed upon and determined by a court of competent
       jurisdiction, and (3) when the party against whom [issue preclusion] is
       asserted was a party in privity with a party to the prior action.’

Id. at 704 (quoting Thompson v. Wing, 70 Ohio St. 3d 176, 183 (1994)); accord In

re Sweeney, 276 B.R. 186, 192–95 (B.A.P. 6th Cir. 2002) (applying “actually and

directly litigated” element of Ohio issue preclusion law); In re Doll, 585 B.R. 446,

456–58 (Bankr. N.D. Ohio 2018) (applying the “actually and directly litigated”


                                          7




20-01115-aih   Doc 12    FILED 03/01/21   ENTERED 03/01/21 14:43:50       Page 7 of 16
element of Ohio preclusion law to a state court default judgment in an exception to

discharge action under § 523(a)(2)(A) and (a)(6)).

      Here, the determinative question is whether the issue of fraud and its

elements were actually and directly litigated in the prior action. In order to

determine if the “actually litigated” element has been met, an interpreting court

examines the language of the default judgment issued by the state court and

determines if that court made an “express adjudication” which would allow the

interpreting court—in this case a bankruptcy court—to ascertain its findings of fact

and/or conclusions of law. See Sweeney, 276 B.R. at 193; see also Zaperach v.

Beaver, 6 Ohio App.3d 17, 18–19 (Ohio Ct. App. 1982). “Express Adjudication”

was first set forth in Hinze v. Robinson (In re Robinson), 242 B.R. 380 (Bankr.

N.D. Ohio 1999) and later elaborated upon in In re Sweeney, which concluded that:

      Thus, the rule established in Robinson is that the state court must decide the
      merits of the case, and the court being asked to give preclusive effect to a
      default judgment in a subsequent litigation must have some reliable way of
      knowing that the decision was made on the merits. The best evidence would
      be findings of fact and conclusions of law by the court entering the default
      judgment. These need not be entered in any special or formal way, but the
      default court must state what findings and conclusions, if any, it has reached
      in arriving at the judgment. Those findings and conclusions will have
      preclusive effect.

In re Doll, 585 B.R. at 458–59 (quoting In re Sweeney, 276 B.R. at 193–94). In

In re Sweeney, the state court held a hearing on the default judgment, during which

                                          8




20-01115-aih   Doc 12   FILED 03/01/21    ENTERED 03/01/21 14:43:50       Page 8 of 16
the plaintiffs presented three witnesses. See In re Sweeney, 276 B.R. at 188. The

hearing transcript was 57 pages long, but the Bankruptcy Appellate Panel for the

Sixth Circuit still refused to give issue-preclusive effect to the state court

judgment, noting:

      When all is said and done, the court’s pro forma recitation may have meant
      nothing more than that the court was satisfied from the evidence that the
      damages it was awarding were appropriate in amount, assuming that the
      Debtor was liable due to the default nature of the hearing.
      ....
      [W]e can never know whether the court awarded damages based on the
      evidence presented or merely on the defendant’s default[.]

Id. at 194 (emphasis in original).

      So it is in the present case. Based on the filings from the state court case, this

Court cannot be certain that the relevant issues were “actually and directly

litigated” and are thus entitled to issue-preclusive effect. Issues may be pleaded in

a default judgment, but they are never actually and directly litigated so long as the

court can base its judgment upon the debtor’s default.

      The creditor points to Smith v. Lerner, Sampson, & Rothfuss, L.P.A.,

658 F. App’x. 268 (6th Cir. 2016)—an unpublished opinion which cites both

Robinson and Sweeney—to support her argument that a default judgment can be

“actually litigated” for purposes of issue preclusion when an opposing party does

not make an appearance. What the creditor fails to point out, however, is that the

                                            9




20-01115-aih   Doc 12    FILED 03/01/21     ENTERED 03/01/21 14:43:50       Page 9 of 16
court noted that the state court’s findings in Smith, “expressly found that Bank of

America’s complaint was ‘true’ and that Smith owed the balance due on the note.

The court further found that Bank of America’s note was secured by the mortgage

and that Bank of America was the proper mortgagee.” Smith, 658 F. App’x. at 279.

This differs from the current case where the state court merely stated express

findings of damages for fraud and negligence. See Motion for Judgment on the

Pleadings Exhibit C (Docket No. 7). Even so, Smith did nothing more than follow

already established case law in Sweeney and Robinson to reach the conclusion that

the prior court default judgment was entitled to issue-preclusive effect. Therefore,

this Court will continue to follow Sweeney until either a published Sixth Circuit

decision, or the Ohio Supreme Court says otherwise.

      The Court finds instructive another unpublished Sixth Circuit decision—In

re Leonard, 644 F. App’x 612 (6th Cir. 2016). In Leonard, the Sixth Circuit

applied federal common law to determine the issue-preclusive effect of a judgment

entered by a federal court in the Western District of North Carolina. The defendant

Leonard initially appeared through counsel in the federal court case in North

Carolina, but the federal court eventually imposed a default judgment against

Leonard as a procedural sanction under Rule 16 of the Federal Rules of Civil

Procedure. The Sixth Circuit distinguished this situation from ordinary default

                                         10




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50      Page 10 of 16
judgments when a defendant fails to plead or otherwise defend. For ordinary

default judgments, the Sixth Circuit noted, issue preclusion does not attach

“because ‘none of the issues is actually litigated.’ ” In re Leonard, 644 F. App’x at

617 (quoting from Arizona v. California, 530 U.S. 392, 414 (2000) (quoting

Restatement (Second) of Judgments § 27 cmt. e)). The Sixth Circuit explained the

reasoning for not giving issue-preclusive effect to ordinary default judgments and

for making an exception when default judgments are entered as a result of

court-imposed sanctions.

      When default is the result of a failure to plead or defend, giving the
      judgment collateral-estoppel effect might “discourage compromise, . . .
      decrease the likelihood that the issues . . . would be narrowed by stipulation,
      and thus . . . intensify litigation.” Restatement (Second) of Judgments § 27
      cmt. e. In those cases, “[t]he interests of conserving judicial resources, of
      maintaining consistency, and of avoiding oppression or harassment of the
      adverse party are less compelling.” Ibid. Those interests do come into play
      when default is entered as a procedural sanction for lack of good-faith
      participation in the litigation process. . . . In litigation that is closely related
      to the underlying case, such as bankruptcy proceedings, giving preclusive
      effect to a Rule 16 default-judgment sanction advances those interests all the
      more.

In re Leonard, 644 F. App’x at 617 (citations omitted). Accord

Dardinger v. Dardinger (In re Dardinger), 566 B.R. 481, 496–97 (Bankr. S.D.

Ohio 2017) (giving issue preclusive effect to penalty default judgment when the

debtor was actively involved in the state court action, asserted counterclaims,


                                           11




20-01115-aih   Doc 12   FILED 03/01/21     ENTERED 03/01/21 14:43:50        Page 11 of 16
participated in discovery, and defended against the plaintiff’s motion for summary

judgment).

      The Restatement (Second) of Judgments is also informative on rules of issue

and claim preclusion. Section 27 of the Restatement (Second) of Judgments states:

      When an issue of fact or law is actually litigated and determined by a valid
      and final judgment, and the determination is essential to the judgment, the
      determination is conclusive in a subsequent action between the parties,
      whether on the same or a different claim.

Restatement (Second) of Judgments § 27 (1982). Decisions by the Ohio Supreme

Court have indicated support for the Restatement’s various rules on issue and

claim preclusion. See State v. Williams, 76 Ohio St. 3d 290, 295 (1996) (citing

Restatement (Second) of Judgments § 28 (1980)); Grava v. Parkman Township,

73 Ohio St. 3d 379, 382 (1995) (adopting the Restatement (Second) of Judgments

§§ 24–25 (1982)). Furthermore, comment e of § 27 states: “In the case of a

judgment entered by confession, consent, or default, none of the issues is actually

litigated.” Restatement (Second) of Judgments § 27 cmt. e (1982). The Ohio

Supreme Court referred to comment e to help describe the “actually-litigated”

requirement of collateral estoppel. See State ex rel. Davis v. Pub. Emps.

Retirement Bd., 120 Ohio St. 3d 386, 393 (2008) (“This actual-litigation

requirement for the application of collateral estoppel is explained in 1 Restatement

of the Law 2d, Judgments (1982) 256–257, Section 27, Comment e[.]”). Therefore,
                                         12




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50      Page 12 of 16
this Court believes that the Ohio Supreme Court would support the Restatement’s

view that a default judgment generally does not have issue-preclusive effect.

      In the current adversary proceeding, it is unclear whether the state court

based its findings solely on the affidavit presented by the creditor or also relied on

the debtor’s default, under which all well-pleaded allegations are deemed admitted.

See Huntington Nat’l Bank v. R Kids Count Learning Ctr., LLC, 2017-Ohio-7837,

97 N.E.3d 1228, ¶ 14 (10th Dist.) (when a defendant fails to contest the factual

allegations raised in the complaint, default judgment is appropriate because the

defendant has admitted to the facts that establish the plaintiff’s claims).

      While the state court did specify the amount of damages for negligence and

fraud, it is unclear whether the state court relied on the default for underlying

issues related to fraud. Much like Sweeney—where the court was satisfied with the

damages it was awarding but did not make specific findings of fact or law which

supported those damages—the state court in this case was also satisfied with its

damages. The state court’s only analysis of this issue appears to be in the form of

a one-page default judgment apparently prepared by the creditor’s attorney.

       [T]he Court having considered the Motions and the entire record herein, and
      having made Findings of Fact and Conclusions of Law consistent herewith,
      finds that the Motions are well-taken and supported by the record and the
      law[.]


                                          13




20-01115-aih   Doc 12   FILED 03/01/21    ENTERED 03/01/21 14:43:50       Page 13 of 16
Motion for Judgment on the Pleadings Exhibit C (Docket No. 7). The state court

did not specify whether the elements for fraud were established, at least in part, by

the defendants’ default and by all the well-pleaded allegations being deemed

admitted. Nor is there anything to indicate that the elements for fraud were

established solely by the affidavit that the creditor submitted to prove damages. It

is left to this Court to wonder whether the state court relied on default for parts of

the underlying judgment. For example, the affidavit in support of damages seems

to provide few details on the creditor’s claim for fraud when compared to the state

court complaint itself. Compare Amended Affidavit of Tracy K. Stratford in

Support of Default Judgment Damages at ¶¶ 18–21 (Brief (Reply) in Support of

Motion for Judgment on the Pleadings Exhibit A, Docket No. 11) , with state court

complaint at ¶¶ 21–28, 43–47, 65–68 (Motion for Judgment on the Pleadings

Exhibit A, Docket No. 7). This is not consistent with the “actually and directly

litigated” standard used in Sweeney and is precisely what Sweeney sought to avoid

when it said that “[t]he court’s pro forma recitation may have meant nothing more

than that the court was satisfied from the evidence that the damages it was

awarding were appropriate in amount.” Sweeney, 276 B.R. at 194. As Professor

Cooper wrote in Federal Practice and Procedure:

      On balance, denial of issue preclusion also seems appropriate in cases that
      involve a one-sided hearing after default for failure to answer. Such hearings
                                          14




20-01115-aih   Doc 12   FILED 03/01/21    ENTERED 03/01/21 14:43:50        Page 14 of 16
      may be held in the court’s discretion to inquire into matters of liability, and
      may be required to establish the nature of the relief to be given. Although
      such hearings may involve both presentation of proof and decision of the
      issues presented, the procedure is apt to be too remote from full adversary
      contest to support issue preclusion. If a contested hearing is held, on the
      other hand, issue preclusion may prove appropriate. Preclusion is thus fully
      appropriate as to any issues resolved after a full-scale contest on issues of
      damages. So too, preclusion may be appropriate if hearings on issues of
      liability have come reasonably close to a full-scale trial.

§ 4442 “On the Merits”—Default, 18A Fed. Prac. & Proc. Juris. § 4442 (3d ed.).

      In short, the record before this Court confirms that there is no basis to

deviate from the general rule that default judgments, like consent judgments,

ordinarily support claim preclusion, but not issue preclusion. § 4442 “On the

Merits”—Default, 18A Fed. Prac. & Proc. Juris. § 4442 (3d ed.); see also

Arizona v. California, 530 U.S. at 414 (following § 4443 “On the Merits”—

Admissions, Stipulations, and Consent Judgments, 18A Fed. Prac. & Proc. Juris.

§ 4443 (3d ed.) and Restatement (Second) of Judgments § 27 cmt. e and

concluding that consent judgments ordinarily support claim preclusion but not

issue preclusion). And while the default judgment may have fixed the amount of

the creditor’s claim against the debtor, the elements needed to establish

nondischargeability of that debt under § 523(a)(2)(A) remain in dispute. The Court

understands that the creditor, having obtained a judgment, may be frustrated by

having to pursue the debtor in another forum. Nevertheless, nothing in this Court’s


                                         15




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50       Page 15 of 16
decision prevents the creditor from seeking to establish the elements of

nondischargeability in this adversary proceeding at trial.

                                  CONCLUSION

      For the reasons stated above, the Court denies the creditor’s motion for

judgment on the pleadings. The August 18, 2021, trial and trial-related deadlines

remain in effect.

      IT IS SO ORDERED.




                                         16




20-01115-aih   Doc 12   FILED 03/01/21   ENTERED 03/01/21 14:43:50         Page 16 of 16
